department of the treasury internal rev enue se rvice washington d c ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact’s identification_number telephone number employer_identification_number release number release date date date uniform issue list legend m dear sir or madam this is in reply to your letter of date requesting a ruling that you can seek to voluntarily terminate your private_foundation_status pursuant to sec_507 of the internal_revenue_code and sec_1_507-2 of the income_tax regulations by operating as a publicly_supported_organization under sec_170 of the code for a 60-month period under sec_507 beginning on date and ending on date you m have decided to begin conducting fundraising events to support several public_charities that are exempt under c of the code based on this addition to your operations and the related projected increase in your public support under b a vi of the code from the fundraisers you have explained that based on your submitted projected public support you will reasonably be expected to terminate your private_foundation_status under sec_509 of the code pursuant to sec_507 by means of meeting a and b a vi of the code during your 60-month period beginning on date and ending on date facts law sec_507 of the code indicates in pertinent part that the status as a private_foundation under sec_509 of any organization with respect to which there have not been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code shall be terminated if-- i such organization meets the requirements of sec_509 sec_509 or sec_509 of the code for a continuous period of calendar months beginning with the first day of any taxable_year which begins after date ii such organization notifies the secretary in such manner as the secretary may by regulations prescribe before the commencement of such 60-month period that it is terminating its private_foundation_status and iii such organization establishes to the satisfaction of the secretary in such manner as the secretary may by regulations prescribe immediately after the expiration of such 60-month period that such organization has complied with sec_509 sec_509 or sec_509 of the code v if sec_509 is applicable the clause of sec_170 involved vi the date its regular taxable_year begins and vii the date of commencement of the 60-month period i the name and address of the private_foundation ii its intention to terminate its private_foundation_status iii whether the 12-month or the 60-month period shall apply iv the code section under which it seeks classification sec_1_507-2 of the income_tax regulations indicates in pertinent part that the private_foundation shall before the commencement of its 60-month period under sec_507 of the code provide notice of its intention to terminate its private_foundation_status pursuant to sec_507 of the code such notification shall contain the following information sec_509 sec_509 or a sec_1_507-2 of the regulations indicates that in order to comply with the requirements under sec_507 of the code an organization shall within days after the expiration of the 60-month period file such information as is necessary to make a determination as to the organization's status as an organization described under sec_509 sec_509 or sec_509 and the regulations thereunder sec_1_507-2 of the regulations indicates that where the private_foundation has given timely sufficient notice of its intent to terminate under sec_507 of the code before the start of its 60-month period if the information submitted within the required time is incomplete and the organization supplies the necessary additional information at the request of the commissioner within the additional time period allowed by the commissioner the original submission will be considered timely analysis you m have decided to begin conducting fundraising events for several public_charities that are exempt under c of the code based on this addition to your operations and the related submitted projected increase in your public support under b a vi of the code from the fundraisers we concur that you will reasonably be expected to terminate your private_foundation_status under a of the code pursuant to sec_507 of the code by means of meeting sec_509 and sec_170 of the code during your 60-month period beginning on date and ending on date conclusion accordingly we rule you will be treated as a publicly_supported_organization under sec_509 and sec_170 of the code during the 60-month period under sec_507 of the code that begins on date and ends on date donors may deduct contributions to you as provided in sec_170 of the code bequests legacies devises transfers or gifts to you or for your use are deductible for federal estate and gift_tax purposes if they meet the applicable provisions of code sec_2055 sec_2106 and sec_2522 within days after the end of the 60-month period you must submit to the ohio tax exempt and government entities te_ge customer service office the information needed to determine whether you have met the requirements of the applicable test during the 60-month period the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh if you establish that you have been an organization under sec_509 and sec_170 sec_509 or sec_509 of the code you will be classified as such an organization for as long as you continue to meet the requirements of the applicable_section if however you do not meet the sec_509 sec_509 or sec_509 requirements for the 60-month period you will be classified again as a private_foundation for the tax_year s of the 60-month period for which you do not qualify as a publicly_supported_organization under sec_509 or sec_509 or as a supporting_organization under sec_509 donors including private_foundations may rely on this ruling that you are treated as not a private_foundation until days after the 60-month ruling period ends if you submit the required information within the days donors may continue to rely on this ruling until we make a final_determination of your foundation status however if notice that you will no longer be treated as the type of organization indicated above is published in the internal_revenue_bulletin donors may not rely on this ruling after the date of such publication also donors other than private_foundations may not rely on the classification indicated above if they were in part responsible for or were aware of the act that resulted in your loss of that classification or if they acquired knowledge that the internal_revenue_service had given notice that you would be removed from that classification private_foundations may rely on the classification as long as you were not directly or indirectly controlled by them or by disqualified persons with respect to them however private_foundations may not rely on the classification indicated above if they acquired knowledge that the internal_revenue_service had given notice that you would be removed from that classification you are required to continue to file form_990-pf return of private_foundation or sec_4947 trust treated as a private_foundation until you complete your 60-month termination and qualify as a code sec_509 sec_509 or sec_509 organization your form_990-pf must be filed by the 15th day of the fifth month after the end of your annual_accounting_period page of form_990-pf has a block to indicate that you are in the process of terminating your private_foundation_status under sec_507 of the code you should attach a copy of this ruling letter to each form_990-pf that you file during your 60-month termination period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less for organizations with gross_receipts exceeding dollar_figure in any year the penalty is dollar_figure per day per return unless there is reasonable_cause for the delay the maximum penalty for an organization with gross_receipts exceeding dollar_figure shall not exceed dollar_figure this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it form_990-pf should be filed with the ogden service_center ogden ut if you do not pay the tax imposed by sec_4940 of the code for any_tax year s during the month period and it is subsequently determined that such tax is due for such tax_year s you will be liable for interest in accordance with sec_6601 of the code because any failure to pay such taxes during the 60-month period is due to reasonable_cause the penalty under sec_6651 of the code with respect to the tax imposed by sec_4940 of the code shall not apply refer to sec_1_507-2 of the income_tax regulations if you satisfy the requirements of sec_507 of the code at the end of your 60-month period you will not be subject_to the provisions of sec_507 sec_507 or sec_507 of the code if within days after the end of your 60-month period you provide the ohio tax exempt and government entities te_ge customer service office with the information that shows that your termination of private_foundation_status was effective you can then file form_990 return of organization exempt from income_tax for the final tax_year of the termination period even if that office has not yet affirmed that you have appropriately terminated your private_foundation_status by the time that your annual return for the final year of termination is due such form_990 is required only if your gross_receipts each year are normally more than dollar_figure if your gross_receipts each year are normally not more than dollar_figure we ask that you establish that you are not required to file form_990 by completing part i of that form thereafter you will not be required to file a return until your gross_receipts exceed the dollar_figure minimum for guidance in determining if your gross_receipts are normally not more than the dollar_figure limit see the instructions for the form_990 if form_990 is required it must be filed by the 15th day of the fifth month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less for organizations with gross_receipts exceeding dollar_figure in any year the penalty is dollar_figure per day per return unless there is reasonable_cause for the delay the maximum penalty for an organization with gross_receipts exceeding dollar_figure shall not exceed dollar_figure this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it if you have any immediate questions about this ruling letter please contact the person whose name and telephone number are shown in the heading because this letter could help resolve any questions about your exempt status you should keep it in your permanent records if you have any questions about filing_requirements excise employment or other federal taxes please contact the te_ge customer service office pincite-829-5500 a toll free number or correspond with that office via its p o box cincinnati oh this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions which we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely debra j kawecki manager exempt_organizations technical group enclosures notice form_872
